Name: Commission Regulation (EEC) No 2888/78 of 7 December 1978 amending for the 10th time Regulation (EEC) No 2005/70 on the classification of vine varieties
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 8 . 12. 78 Official Journal of the European Communities No L 344/27 COMMISSION REGULATION (EEC) No 2888/78 of 7 December 1978 amending for the 10th time Regulation (EEC) No 2005/70 on the classification of vine varieties THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 816/70 of 28 April 1970 laying down additional provi ­ sions for the common organization of the market in wine ( ! ), as last amended by Regulation (EEC) No 1861 /78 (2), and in particular Article 16 (4) thereof, Whereas the classification of vine varieties permitted to be used in the Community was adopted in Commis ­ sion Regulation (EEC) No 2005/70 (3), as last amended by Regulation (EEC) No 486/78 (4) ; Whereas a variety which has been tested for cultiva ­ tion suitability and found satisfactory should be included in the classification ; whereas in accordance with Article 10 ( 1 ) (b) of Regulation (EEC) No 1388/70 (5), as last amended by Regulation (EEC) No 418/74 (6), this variety may be provisionally authorized for certain French administrative units ; Whereas a root stock variety in France has been tested for cultivation suitability and found satisfactory ; whereas it should therefore, in accordance with the second indent of Article 10 ( 1 ) (a) of Regulation (EEC) No 1388/70, be included in the classification of root stock varieties ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Wine, HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 2005/70 is amended as follows : 1 . Title I , Subtitle I , Section III , 'France', is amended to include the vine variety 'Chenanson N Q' in the appropriate alphabetic position in the list of autho ­ rized varieties for each of the following depart ­ ments :  Aude (1 1 ),  Gard (30),  HÃ ©rault (34),  PyrÃ ©nÃ ©es-Orientales (66). 2. Title IV, Section II , 'France', is amended to include the root stock variety 'Fercal ' in the list of root stock varieties recommended for the departments listed in Title I , Subtitle I , Section III . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 7 December 1978 . For the Commission Finn GUNDELACH Vice-President ( ») OJ No L 99, 5 . 5 . 1970 , p . 1 . (2) OJ No L 215, 4 . 8 . 1978 , p . 1 . (3) OJ No L 224, 10 . 10 . 1970, p. 1 . (4) OJ No L 67, 9 . 3 . 1978 , p. 14 . (5 ) OJ No L 155, 16 . 7. 1970, p. 5 . (6) OJ No L 49, 21 . 2. 1974, p. 1 . (") Variety added to the classification with effect from 1 1 December 1978 under Article 10 ( 1 ) (b) of Regulation (EEC) No 1388/70.